Order setting aside verdict and granting a new trial, and order of September 28, 1928, unanimously affirmed, with costs. The grounds upon which the order was based, as stated in the opinions of the learned trial justice, amply upheld the order. We are also of opinion that the finding that the plaintiffs were unaware of the fact that the defendants were acting as agents and not as principals, is against the weight of the credible evidence. We are of the further opinion that the motion to set aside the verdict was made “ at the same term ”  in which the case was tried and the verdict rendered, and that the oral denial of the motion did not preclude the court from thereupon entertaining the motion. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ.